Morgan Lewis

Zoe Phillips
+1.212.309.6783
zoe. phillips@morganlewis.com

February 26, 2019
VIA ECF

Honorable Deborah A. Batts, U.S. District Judge

U.S. District Court for the Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Simon J. Burchett Photography, Inc. v. A.P. Moller Maersk A/S,
Case No. 1:19-cv-01576-DAB (previously Case No. 1:18-cv-12134-JSR)

Dear Judge Batts:

We represent A.P. Moller Maersk A/S (“APMM"), the defendant in the above-referenced
action. APMM is a Danish company with its principal place of business in Copenhagen, Denmark.
Plaintiff has not effected service on APMM.! Our limited entry of appearance (ECF No. 6) and this
letter are submitted so/e/y to comply with our obligations under Local Civil Rule 1.6. APMM reserves
all of its defenses, including its defense with respect to personal jurisdiction.

On January 26, 2019, Plaintiff initiated an action against APMM by filing a First Amended
Complaint in Case No. 1:18-cv-12134-JSR pending before Judge Rakoff. A comparison of the two
pleadings reveals that the allegations in this case are essentially the same as the allegations in the
case before Judge Rakoff. On February 11, 2019 — before APMM was served in the case before
Judge Rakoff, the court entered the following Order:

This case was scheduled for an initial pretrial conference on February 7, 2019 at
11:00 AM. No one appeared on behalf of any of the parties. The Court, thinking
that there may have been a misunderstanding, repeatedly called and emailed
plaintiff’s counsel, who did not respond. Accordingly, it appears to the Court that
plaintiff has abandoned the case. The case is hereby dismissed without prejudice
to being reinstated if plaintiff's counsel provides the Court, within three (3) business
days of the signing of this Order, with a sworn affidavit indicating why he has not
appeared or responded to the Court’s communications.

Case No. 1:18-cv-012134-JSR, ECF No. 16. It does not appear that Plaintiff's counsel submitted a
sworn affidavit as required to reinstate his case. Instead, on February 20, 2019, Plaintiff filed this
new action against APMM. In response to the question on the Civil Cover Sheet, “Has this action,
case, or proceeding, or one essentially the same been previously filed in SDNY," Plaintiff's
counsel incorrectly stated “Vo.” Case No. 1:19-cv-01576-DAB, ECF No. 4.

Respectfully,

Zo¢ Phillips

. While Plaintiff purported to serve APMM in New Jersey on February 22, 2019, Plaintiff’s
counsel knows that APMM is a Danish company with its principal place of business in Copenhagen,
Denmark, and must be served via The Hague Convention. See Case No. 1:18-cv-012134-JSR, ECF
No. 12 (Summons directed to APMM in Denmark).

cc: Counsel of record (via ECF)

 
